DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene (US 2017/0320487).
As to claim 8, Green discloses (fig. 1) a rotation calculating system (20), comprising: a first optical characteristic acquiring device (52), configured to acquire optical characteristics (optical, laser, reflected signals) for at least one feature of a first target device (16), (paragraph [0017]); and a calculating unit (54), (paragraphs [0017], [0021]-[0022]) configured to calculate (calculate) rotation (drive shaft speeds) for a first rotating device (drive shaft) based on the optical characteristics (optical, laser, reflected signals) of the feature of the first target device 
As to claim 9, Greene discloses (fig. 1) a rotation calculating system (20), comprising: a first optical characteristic acquiring device (52), configured to acquire optical characteristics (optical, electromagnetic, laser, reflected signals) for at least one feature of a first target device (16), (paragraph [0017]); and a calculating unit (54), configured to calculate (calculate) rotation (wheel 16 speed) for a first rotating device (16) based on the optical characteristics (optical, electromagnetic, laser, reflected signals) of the feature of the first target device (16); wherein the first rotating device (drive shaft) is a right car drive shaft (right drive shaft) and the first target device (16) is a right car wheel (right car wheel 16 as illustrated in figure 1), (paragraphs [0012]-[0013], [0017]-[0018], [0021]-[0022]).
As to claim 10, Greene discloses (fig. 1) a rotation calculating system (20), comprising: a first optical characteristic acquiring device (52), configured to acquire optical characteristics (optical, electromagnetic, laser, reflected signals) for at least one feature of a first target device (16), (paragraphs [0017]-[0018]); and a calculating unit (54), configured to calculate (calculate) rotation (drive shaft speed) for first rotating device (drive shaft) based on the optical characteristics (optical, electromagnetic, laser, reflected signals) of the feature of the first target device (16), (paragraphs [0017]-[0018], [0021]); a second optical characteristic acquiring device (52) configured to acquire optical characteristics (optical, electromagnetic, laser, reflected signals) for at least one feature of a second target device (16); wherein the calculating unit (54) calculates (calculate) rotation (drive shaft speed) for a second rotating device (drive shaft) based on the optical characteristics (optical, electromagnetic, laser, reflected signals) of the feature of 
As to claim 11, Greene discloses (fig. 1) a rotation calculating system (20), comprising: a first optical characteristic acquiring device (52), configured to acquire optical characteristics (optical, electromagnetic, laser, reflected signals) for at least one feature of a first target device (38, 40), (paragraphs [0013], [0017]-[0018]); and a calculating unit (54), configured to calculate (calculate) rotation (rotate speeds) for a first rotating device (38, 40) based on the optical characteristics (optical, electromagnetic, laser, reflected signals) of the feature of the first target device (16) (paragraphs [0013], [0017]-[0018], [0021]); a second optical characteristic acquiring device (52) configured to acquire optical characteristics (optical, electromagnetic, laser, reflected signals) for at least one feature of a second target device (16), (paragraphs [0012]-[0013], [0017]-[0018]); wherein the calculating unit (54) calculates (calculates) rotation (drive shaft speed) for a second rotating device (drive shaft) based on the optical characteristics (optical, electromagnetic, laser, reflected signals) of the feature of the second target device (16), (paragraphs [0012]-[0013], [0017]-[0018]); wherein the first rotating device (38, 40) is a pinion shaft (38, 40) providing car power (power via drive line assembly 14) to a differential (differential case), (paragraphs [0012]-[0013]) and the first target device (38, 40) is the pinion shafts (38, 40) wherein the second rotating device (drive shaft) is a car drive shaft (22, 24) and the second target device is a car wheel (16 as illustrated in figure 1), (paragraphs [0012]- [0013], [0017]-[0018]).
Response to Arguments
Applicant’s arguments with respect to claims 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DON J WILLIAMS/            Examiner, Art Unit 2878